DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/09/2016. It is noted, however, that applicant has not filed a certified copy of the CN201611125378.X application as required by 37 CFR 1.55.
Specification
The title of the invention appears to be misspelled, therefore the following title is suggested: “TROCAR WITH DUAL PROTECTION SHIELD”.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
In claim 1, line 2, “which including” should read “which includes”.
In claim 3, line 4, the term “and” appears to be erroneously placed and should therefore be deleted.
In claim 3, line 6, the term “mod” should read “mode”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lock mechanism” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “the distal-end portion” in line 3. There is insufficient antecedent basis for this limitation in the claim, since a distal end portion has not been introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted as a distal-end portion.
	Regarding claim 2, the claim recites “the slant distal-end of the movable shield” in line 2. There is insufficient antecedent basis for this limitation in the claim, since a slant distal-end of the movable shield has not been previously introduced. Further, it is unclear whether the slant distal-end of the fastened shield, as previously introduced, or a new slant distal-end is being referred to. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a slant distal-end of the movable shield.
	Regarding claim 4, the claim recites “the distal axial-aperture”. There is insufficient antecedent basis for this limitation in the claim, since a distal axial-aperture has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to an aperture of the device.
Regarding claim 5, the claim recites “the straight cylinder”. There is insufficient antecedent basis for this limitation in the claim, since a straight cylinder has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the claim is interpreted to be dependent on claim 4, which provides proper antecedent basis for the claim limitation.
	Claims 3 and 6-7 are indefinite due to their dependencies on indefinite base claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahlberg (US 2007/0260275 A1).
	Regarding claim 1, Ahlberg discloses (abstract; Paras. [0047]-[0056]; Figs. 1-9) a trocar comprising an obturator (3, Para. [0047]; Fig. 1) and a cannula (5); the cannula including a hollow sleeve (cannula includes lumen, which one of ordinary skill would’ve understood to encompass a hollow sleeve, Para. [0047]; Fig. 1) which including a sleeve distal-end and a sleeve-lip (sleeve-lip formed on distal end of cannula 5, annotated Fig. 1); the obturator including a handle (31, Para. [0048]; Fig. 1), the distal-end portion (distal end portion of obturator 3 including fixed shield 57 and blade shield 33, Figs. 1-2) and a shaft there between (outer shaft 53b and inner shaft 51, Para. [0048]; Fig. 2); wherein the distal-end 

    PNG
    media_image1.png
    916
    660
    media_image1.png
    Greyscale

Annotated Figure 1 of Ahlberg

    PNG
    media_image2.png
    920
    665
    media_image2.png
    Greyscale

Annotated Figure 2 of Ahlberg
	Regarding claim 7, Ahlberg discloses the device of claim 1. Ahlberg further discloses wherein the handle of the obturator includes a lock mechanism (Paras. [0048]-[0056]), which comprises at least a lock (switch 41 which locks/unlocks blade shield 33, Para. [0051]), a release (extension spring 43, which biases switch 41 and releases switch 41 to pull switch 41 in an opposite direction to lock/unlock blade shield 33, therefore functioning as a release, Paras. [0053]-[0056]), and a trigger (lever 41a, which is manually actuated to move or rotate switch 41 to locked/unlocked position, Para. [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlberg in view of Stellon (US 6319266 B1).
	Regarding claim 2, Ahlberg discloses the device of claim 1. Ahlberg further discloses the movable protection shield comprises a base of the movable shield and the slant distal-end of the movable shield connected thereto (annotated Fig. 2 with respect to claim 1 above, which one of ordinary skill would’ve understood to include a slant distal end since blade shield 33 is tapered).
	However, Ahlberg fails to disclose when passing the obturator through the cannula for the penetration, the slant distal-end of the fastened shield is exposed outside the sleeve-lip.
	Stellon teaches (Col. 7 line 52-Col. 8 line 39; Figs. 1 and 25-28), in the same field of endeavor, a trocar system including a cannula assembly (112) and an obturator (obturator assembly 110, Col. 3 lines 8-18; Figs. 1-2), wherein the cannula assembly is detachable from a housing portion of the cannula 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ahlberg with the detachability of the cannula assembly, as taught by Stellon, such that the slant distal-end of the fastened shield would be exposed outside the sleeve-lip of the cannula, since one of ordinary skill would’ve understood the slant distal-end of the fastened shield as taught by Ahlberg to be exposed outside the sleeve-lip of the cannula when the cannula assembly is detached from the housing of the device, in order to facilitate interchangeability of cannulas of varying sizes and dimensions, which is advantageous during manufacture and assembly for inventory management and manufacturing efficiencies, since the base portion may be utilized across multiple cannula diameter products.
	Regarding claim 3, Ahlberg (as modified) teaches the device of claim 2. Ahlberg further discloses the distal-end portion includes an operating mode and a protection mode (Para. [0051]), in the operating mode, the movable protection shield is movable from the distal end to the proximal end to expose the working-blade (switch 41 unlocked to slidably retract blade shield 33 in proximal direction, Para. [0051]), and in the protection mode, and the working-blade is covered by the movable protection shield (switch 41 in armed or locked position such that blade shield 33 locked or prevented from retracting to expose blade 35 for cutting, Para. [0051]); the handle includes a lock mechanism (switch 41, which lock/unlocks blade shield 33 and therefore corresponds to the lock mechanism interpreted under 112(f)) to effect mutual switching between the working mode and the protection mod (Para. [0051]).
	Regarding claim 4, Ahlberg (as modified) teaches the device of claim 3. Ahlberg further discloses wherein the base of the movable shield comprises a straight cylinder formed by the straight cylinder-surface (base shield 33 connected to inner shaft 51 and distally extends from slant distal end of fixed shield 57; since outer shaft 53b is tubular, one of ordinary skill would’ve understood blade shield 33 to include a tubular shape and therefore a cylindrical shape, which is consistent with the instant spec. describing the movable shield-base including a cylindrical surface, Para. [0039] of the instant spec., Para. [0048]; Figs. 2-3) the shape and size of the straight cylinder matching the distal axial-aperture (blade shield 33 matches tubular lumen of outer shaft 53b and fixed shield 57, Figs. 1-4).
	Regarding claim 5, Ahlberg (as modified) teaches the device of claim 3. 
	However, Ahlberg (as modified) fails to teach wherein the size of the movable-shield-base conforms to the following equation: 0.25A0≤A≤0.72A0 wherein: A=cross-sectional area of the straight cylinder, A0=the maximum cross-sectional area of the distal-end portion.
	However, Ahlberg does disclose fixed shield 57 and blade shield 33 at a distal end portion of obturator 3, wherein blade shield 33 has a smaller cross-sectional area than the distal end portion of obturator 3, since maximum cross-sectional area of distal end portion includes both fixed shield 57 and blade shield 33 (Figs. 1-4; note this interpretation is consistent with the instant spec., which describes distal end portion including a fastened portion and a movable portion, Para. [0019] of the instant spec.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ahlberg (as modified) to include a movable-shield-base with a cross sectional area within the range claimed, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlberg in view of Patton (US 2005/0209623 A1).
	Regarding claim 6, Ahlberg discloses the device of claim 1. 
	However, Ahlberg fails to explicitly disclose wherein the working-blade is a metal blade or a plastic blade.
	Patton teaches (Para. [0048]), in the same field of endeavor, an obturator including a blade (48) made out of a variety of materials including metal or plastic (Para. [0048]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the working-blade of a metal or plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0228214 A1 to Hoan, disclosing a trocar assembly including a movable portion and a fixed portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771             

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771